PER CURIAM.

ORDER

The Office of Personnel Management moves for summary affirmance of the decision of the Merit Systems Protection Board in case no. CB-1205-05-0030-U-1. We consider whether the petition for review should be dismissed for lack of jurisdiction.
Manuel M. Coronel sought an annuity under the Civil Service Retirement System (CSRS). The Office of Personnel Management denied his application. Coronel appealed to the Board. In 1994, the Board affirmed the denial of benefits because Coronel had not served in a position covered by CSRS. In 1995, this court affirmed the decision of the Board.
In 2005, Coronel and other individuals filed requests for review of an Office of Personnel Management regulation.* The Board did not address the merits of Coronéis request for review of the regulation. Instead, the Board denied the request as barred by res judicata. Coronel petitions this court for review of the Board’s decision.
In Delos Santos v. Office of Personnel Management, 289 F.3d 1382 (Fed.Cir.2002), we held that we do not have jurisdiction over a petition for review of a Board decision involving a request for review of a regulation if the Board denies review without addressing the merits of the request. Here, as in Delos Santos, the Board did not review the merits of the request to review the regulation. Thus, we do not have jurisdiction over the petition and it must be dismissed.
Accordingly,
IT IS ORDERED THAT:
(1) The petition is dismissed for lack of jurisdiction. The motion for summary affirmance is moot.
(2) Each side shall bear its own costs.

 Between 1995 and 1999, Coronel filed four additional requests for review of regulations. All requests were denied. In one of the requests, Coronel petitioned this court for review of the Board’s decision. On May 7, 1997, this court dismissed that appeal as frivolous.